DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 7/13/2022, claims 1-24 are pending. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards a method of behavior modification optimization application. Prior art Preminger (US 20130046206 A1)(previously cited) is referenced to show a related method of neurocognitive training and assessment, showing a method to modify behavior by incorporating physiologic biofeedback/neurofeedback; and Nelson (US 20120271148 A1)(previously cited)  is referenced to show the use of measurements of a user’s Default mode network from brainwave sensors being used to optimize treatment based on this measurement. However as noted by applicant in remarks, prior art does not teach “a system for using real-time biofeedback to enable a subject to learn to control DMN behavior, much less a system where sensors are used for assessment in connection with intentional focused exercises then for real-time feedback in connection with DMN behavior modification exercises” (Remarks 7/13/2022 pg. 4 para 2-3). Based on these differences between the present claims and the prior art the application is put in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792            

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 August 2022